Allowable Subject Matter
Claim, 1-3, 5, 7-11, 13-15, 17-19 and 21-25 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art of record does not disclose an aircraft having a fuselage with a rear portion, an empennage connected to the rear portion, wherein the empennage includes a lower vertical member, and an upper stabilizer assembly connected to the lower vertical member by an articulating mount such that the entire upper stabilizer assembly is rotatable as a unit relative to the lower vertical member around an axis substantially perpendicular to a plane of symmetry of the fuselage to adjust pitch trim of the fuselage in a flight mode, the upper stabilizer assembly further including a V-shaped tail member having a pair of angled stabilizer portions both angled upward or downward to collectively form an upwardly facing angle or a downwardly facing angle, respectively, each angled stabilizer portion having a trailing-edge control surface and forming an angle with a horizontal plane of at least 20 degrees; and a controller enabling independent asymmetric adjustment of the trailing-edge control surfaces generating a first yaw control moment acting on the aircraft.   .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEITH L DIXON whose telephone number is (571)270-3319.  The examiner can normally be reached on 9:30am - 5:30pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KEITH L DIXON/Examiner, Art Unit 3644

/BRIAN M O'HARA/Primary Examiner, Art Unit 3642